--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT 10.2
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ASSUMPTION REINSURANCE AGREEMENT


Effective as of December 31, 2009


between


SECURITY NATIONAL LIFE INSURANCE COMPANY OF LOUISIANA


and


SECURITY NATIONAL LIFE INSURANCE COMPANY
 

 



 
 

--------------------------------------------------------------------------------

 
 
ASSUMPTION REINSURANCE AGREEMENT




THIS ASSUMPTION REINSURANCE AGREEMENT (hereinafter referred to as the
"Assumption Reinsurance Agreement" or the "Agreement") is made and entered into
this 31st day of December, 2009 (the "Assumption Effective Date"), by and
between SECURITY NATIONAL LIFE INSURANCE COMPANY OF LOUISIANA, a Louisiana
domiciled insurance company (hereinafter referred to as the "Company") and
SECURITY NATIONAL LIFE INSURANCE COMPANY, a Utah domiciled insurance company
(hereinafter referred to as the "Reinsurer").


WHEREAS, the Company is the issuer of certain insurance Policies, and


WHEREAS, the Company will cede its risks under the Policies to the Reinsurer on
an assumption reinsurance basis; and


WHEREAS, from time to time following the effective date hereof, and upon receipt
of all necessary consents and approvals, the Reinsurer will assume the Policies
pursuant to the terms of this Assumption Reinsurance Agreement;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and in reliance upon the representations, warranties, conditions and
covenants contained herein, and intending to be legally bound hereby, the
Company and the Reinsurer hereby agree as follows:
 


ARTICLE I


DEFINITION OF TERMS


It is intended that capitalized terms should have the following meanings when
used in this Assumption Reinsurance Agreement:


1.1.  Assumed Policy or Policies.  Each and all Policies that have been
reinsured and assumed by the Reinsurer pursuant to the terms of this Assumption
Reinsurance Agreement between the Reinsurer and the Company.


1.2.  Assumption Reinsurance Agreement.  This Assumption Reinsurance Agreement
to be entered into between the Company and the Reinsurer.


1.3.  Assumption Certificate.  The certificate to be issued by the Reinsurer to
the Policyholder of any Assumed Policy under the provisions of this Assumption
Reinsurance Agreement.


1.4.  Assumption Effective Date.  The date upon which any of the Policies are to
be assumed by the Reinsurer under the provisions of this Assumption Reinsurance
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
1.5.  Books and Records.  All original files and records, in whatever form, in
the possession or under the control of the Company related to the Policies and
useful or necessary in their underwriting, reserving, or administration,
including, but not limited to, policy files, claims files and underwriting
files, policy form files (including all files relating to the filing and
approval of policy forms, applications and riders with insurance regulatory
authorities); rate filings and actuarial data developed or utilized by the
Company or on its behalf in support of premium rates charged under the Policies;
and premium tax records and reports for the Policies now in the hands of the
Company.


1.6.  Closing Date.  The date upon which the Closing shall take place, which
shall be December 31, 2009, or such other date and time as the parties may
mutually agree in writing.


1.7.  Extracontractual  Liabilities.  Any claim or liability under, in
connection with or with respect to the Policies for bad faith, punitive,
exemplary or other extra-contractual damages that are based upon, relate to or
arise out of any act, error or omission of a party, or any of such party's
officers, directors, agents or employees, whether intentional or otherwise.


1.8.  Loss.  All costs and expenses (including interest, penalties, reasonable
attorneys', accountants' and actuaries' fees, and any other costs and expenses
incident to any suit, action or proceeding), damages, charges, deficiencies,
liabilities, obligations, claims and judgments sustained or incurred by, or
asserted against, a party entitled to indemnity hereunder.


1.9.  Novation.  The substitution of the Reinsurer for the Company under an
Assumed Policy with the result that the Reinsurer becomes directly liable to the
Policyholder as of the Assumption Effective Date and the Company's liability to
the Policyholder under such Assumed Policy is extinguished.


1.10.  Policyholder.  Any individual or entity who is the owner of a Policy or
who has the right to terminate or lapse the Policy, effect changes of
beneficiary, coverage limits, add or terminate persons covered under such Policy
or direct any other policy changes in such Policy.


1.11.  Policy or Policies.  Each or all of those insurance policies issued by
the Company that are (a) identified by policy number and policyholder name on
the Policy Schedule  referred to in Schedule A attached hereto and incorporated
herein, as may be revised from time to time by mutual agreement of the parties,
and (b) in force and effect as of the Closing Date.


1.12.  Required Assumption Approvals.  The approvals of, or pre-closing notice
filings with, any insurance regulatory authorities that may be required in
connection with the reinsurance of any of the Policies by the Reinsurer on an
assumption reinsurance basis, including the approval of the Assumption
Certificate to be issued by the Reinsurer to the Policyholders of any Assumed
Policy.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
BASIS OF REINSURANCE
 
2.1.  Assumption Reinsurance.  From time to time after the date of this
Assumption Reinsurance Agreement, as Required Assumption Approvals are received,
the Company hereby cedes to the Reinsurer and the Reinsurer hereby assumes, by
means of assumption reinsurance, all of the contractual rights, obligations,
liabilities and risks of the Company under or with respect to each Policy. The
parties intend to accomplish, where permitted, as soon as practicable with
respect to each jurisdiction in which the Policies have been issued, transfers
of the Company's contractual rights, obligations, liabilities and risks with
respect to such Policies, with the result that the Reinsurer, as transferee, in
all respects and conditions, shall succeed the Company as the insurer under the
terms and provisions of each of such Policies, as though the Reinsurer had
originally issued them, and to transfer to the Reinsurer, as administrator, full
and complete responsibility for servicing and administering such Policies in
accordance with the terms and conditions of this Assumption Reinsurance
Agreement and the Policies. No additional monetary consideration shall be due
from the Reinsurer to the Company or from the Company to the Reinsurer upon the
assumption of any Policies, and no additional reserves shall be transferred by
the Company to the Reinsure in connection therewith.


2.2.  Conditions of Reinsurance: Regulatory Approvals.  Consummation of the
reinsurance contemplated by this Assumption Reinsurance Agreement with respect
to any Policy is subject to and contingent upon receipt by the Reinsurer of all
Required Assumption Approvals with respect to each Policy. The Reinsurer shall
be responsible for obtaining all Required Assumption Approvals. Each party shall
use its best efforts to assist the other party in obtaining the Required
Assumption Approvals.


2.3.  Effect of Reinsurance.  The reinsurance effected by this Assumption
Reinsurance Agreement shall create a Novation under all of the Assumed Policies
in accordance with each of the terms and conditions thereof, and subject to all
rights, privileges, defenses, offsets, cross-actions and counterclaims to which
the Company would have been entitled had it continued to act as the insurer
thereunder. It is expressly understood and agreed by the parties to this
Assumption Reinsurance Agreement that no such rights, privileges, defenses,
offsets, cross-actions or counterclaims are waived by the execution of this
Assumption Reinsurance Agreement or the consummation of the transactions
contemplated herein, and that the Reinsurer shall be fully subrogated to all
such rights, privileges, defenses, offsets, cross-actions and counterclaims. On
the applicable Assumption Effective Date, the Reinsurer shall be the successor
of the Company with respect to the Assumed Policy, and such Assumed Policy shall
be the direct obligation of the Reinsurer, and the Company shall have no further
rights or liability thereunder. The Policyholder and any persons insured under
the Assumed Policy shall thereafter disregard the Company as a party to the
Assumed Policy and treat the Reinsurer as if it had been originally obligated
under the Assumed Policy. On and after the applicable Assumption Effective Date,
the Policyholder and the insured or beneficiary under any Assumed Policy shall
have the right to file claims for benefits under the Assumed Policy directly
with the Reinsurer, and shall have a direct right of action against the
Reinsurer therefor. Any payments for benefits made under any Assumed Policy by
the Company prior to the applicable Assumption Effective Date shall be deemed to
have been made by the Reinsurer for purposes of determining any maximum benefits
payable under any of the Assumed Policies.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
UNDERTAKINGS OF REINSURER


3.1.  Policy Administration.  On and after the applicable Assumption Effective
Date, the Reinsurer shall assume all responsibility for servicing and
administration of the Assumed Policies, including without limitation, the
payment of all allowable claims for benefits under the Assumed Policies in
accordance with the contractual terms and provisions of the Assumed Policies and
the investigation, adjustment, appraisal, defense or settlement thereof, at the
Reinsurer's sole cost and expense; billing and collection of premiums under the
Assumed Policies; preparation of policy changes, endorsements, and such other
administrative services as the Reinsurer, in its sole discretion, deems
necessary, appropriate, or lawful in connection with the Assumed Policies, as
though such Assumed Policies were originally issued as direct insurance
obligations of the Reinsurer.


3.2.  Premium Payments: Negotiation of Checks.  Upon and after the applicable
Assumption Effective Date, all premium payments under the Assumed Policies shall
be the sole property of the Reinsurer. The Reinsurer shall be authorized to
endorse for payment all checks, drafts, and money orders payable to the Company
with respect to premiums payable on the Assumed Policies. Effective as of the
applicable Assumption Effective Date, the Company hereby assigns all of its
rights and privileges, to the extent permitted by law, to draft or debit the
accounts of any Policyholders for premiums due under the Assumed Policies
pursuant to existing pre-authorized bank draft or electronic fund transfer
arrangements between the Company and such Policyholders.


3.3.  Assumption Certificates.  As promptly as possible after the receipt of any
Required Assumption Approvals, the Reinsurer shall issue to each of the
Policyholders of the Assumed Policies an Assumption Certificate, and provide
satisfactory evidence thereof to the Company. The Assumption Certificate shall
be effective on the applicable Assumption Effective Date, and shall be mailed to
each Policyholder's last known address of record furnished to the Reinsurer by
the Company.


3.4.  Premium Taxes.  The Reinsurer shall be and shall remain liable for payment
of premium taxes and state guaranty fund assessments on premiums received under
the Assumed Policies on and after the applicable Assumption Effective Date.

 
4

--------------------------------------------------------------------------------

 


3.5.  Forwarding Checks and Correspondence.  On and after the applicable
Assumption Effective Date, all notices, claims and correspondence received by
the Company pertaining to the Assumed Policies, including applications for
reinstatements of lapsed policies, will be forwarded promptly by the Company to
the Reinsurer. All cheeks, drafts or money orders held or received by the
Company for premiums due under the Assumed Policies shall be properly endorsed
to the Reinsurer and forwarded promptly to the Reinsurer by the Company.


ARTICLE IV


INDEMNIFICATION


4.1.  Reinsured Claims.  All claims under the Assumed Policies on and after the
applicable Assumption Effective Date shall be the responsibility of the
Reinsurer, and the Reinsurer shall indemnify and hold the Company harmless from
and against all such claims, including the Company's costs in connection
therewith.


4.2.  Extracontractual Liabilities.  The Reinsurer assumes no liability of any
kind hereunder for any Extracontractual Liabilities that the Company may have
incurred or may incur by reason of any actions, inactions or misconduct of the
Company in connection with such Assumed Policies occurring prior to the Closing
Date.


4.3.  Cooperation.  Each party agrees that it will cooperate fully with the
other party in the satisfactory settlement of any and all claims, insofar as
possible.


4.4.  Indemnification.  From and after the applicable Assumption Effective Date,
the Reinsurer shall reimburse the Company for, and shall indemnify and hold the
Company harmless and defend the Company from and against any and all Loss
sustained or incurred by, or asserted  against, the Company (a) with respect to
the payment of amounts due under or in connection with any of the Assumed
Policies, whether incurred on or before the Assumption Effective Date; (b) which
arise out of (i) any breach or nonfulfillment by the Reinsurer of, or any
failure by the Reinsurer to perform, any of the covenants, terms or conditions
of or any of its duties or obligations under this Agreement; or, (ii) any action
or inaction of the Reinsurer under or with respect to any of the Assumed
Policies (including, without limitation, any Extracontractual Liabilities that
the Company may have incurred or may incur by reason of any actions, inactions
or misconduct of the Reinsurer in connection with such Assumed Policies
occurring on or after the Assumption Effective Date); or (c) with respect to any
enforcement of this indemnity.

 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS PROVISIONS
 
5.1.  Notices.  Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (a) received by the receiving party if mailed via United
States registered or certified mail, return receipt requested, or mailed by
United: States overnight express mail, (b) sent by facsimile or telecopy machine
or email, followed by confirmation mailed by United States first-class mail or
overnight express mail, or (c) delivered in person or by commercial courier to
the parties, provided written acknowledgment of receipt is obtained, in each
case at the address or addresses as follows:


If to the Company:


Security National Life Insurance Company of Louisiana
5300 South 360 West, Suite 200
Salt Lake City, Utah  84123
Attn:  Stephen M. Sill, Vice President, Treasurer
            and Chief Financial Officer


If to the Reinsurer:


Security National Life Insurance Company
5300 South 360 West, Suite 200
Salt Lake City, Utah  84123
Attn:  Stephen M. Sill, Vice President, Treasurer
            and Chief Financial Officer


5.2.  Entire Agreement.  This Agreement constitutes the sole and entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersede all prior discussions and agreements between the parties with
respect to the subject matter hereof, which are merged with and into this
Agreement.


5.3.  Assignment.  This Agreement shall not be assigned by either of the parties
hereto without the prior written approval of the other party.


5.4.  Confidentiality.  Each of the parties shall maintain the confidentiality
of all information related to the Policies and all other information denominated
as confidential by the other party provided to it in connection with this
Agreement and shall not disclose such information to any third parties without
prior written consent of the other party, except as may be required by
regulatory authorities, or pursuant to legal process.


5.5.  Misunderstandings and Oversights.  If any failure to pay amounts due or to
perform any other act required of either party by this Agreement is shown to be
unintentional and caused by misunderstanding, oversight or clerical error, then
this Agreement shall not be deemed in breach thereby, but such error shall be
corrected by restoring both parties to the positions they would have occupied
had error not occurred.

 
6

--------------------------------------------------------------------------------

 


5.6.  Waivers and Amendments.  Any term or condition of this Assumption
Reinsurance Agreement may be waived at any time by the party that is entitled to
the benefit thereof. Such waiver must be in writing and must be executed by an
executive officer of such party. A waiver on one occasion will not be deemed to
be a waiver of the same or any other term or condition on a future occasion.
This Agreement may be modified or amended only by a writing duly executed by an
executive officer of the Company and the Reinsurer, respectively.
 
5.7.  Third Party Beneficiaries.  This Agreement is for the sole and exclusive
benefit of the parties and their successors and permitted assigns and, to the
extent expressly set forth in this Agreement, those Policyholders, insureds and
beneficiaries who are insured under Assumed Policies.
 
5.8.  Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Utah, without regard to its conflicts
of law doctrine.


5.9.  Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which shall constitute one and the
same instrument.
 
5.10.  Headings.  The headings in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
 
5.11.  Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law or if determined by a
court of competent jurisdiction to be unenforceable, and if the rights or
obligations of the Company or the Reinsurer under this Agreement will not be
materially and adversely affected thereby, such provision shall be fully
severable, and this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 



 
SECURITY NATIONAL LIFE INSURANCE
 
          COMPANY OF LOUISIANA
         
By:       /s/ Scott M. Quist                                         
 
       Scott M. Quist, President
             
SECURITY NATIONAL LIFE INSURANCE
 
          COMPANY
         
By:       /s/ Scott M. Quist                                         
 
       Scott M. Quist, President








 
8

--------------------------------------------------------------------------------

 


SAMPLE




SECURITY NATIONAL LIFE INSURANCE COMPANY
5300 South 360 West, Suite 200
Salt Lake City, Utah  84123




Policy No.
John Doe
123 Main Street
City, State, Zip


CERTIFICATE OF ASSUMPTION


This is to certify that pursuant to the terms of an Assumption Reinsurance
Agreement, Security National Life Insurance Company, a Utah domiciled life
insurance company, with its home office at 5300 South 360 West, Suite 200, Salt
Lake City, Utah  84123, has reinsured and assumed all of the contractual
liabilities of  Security National Life Insurance Company of Louisiana, a
Louisiana domiciled insurance company, under this Policy on the same terms and
conditions as set forth in this Policy; subject to any available defenses and
offsets, and subject to the terms and conditions set forth in the Assumption
Reinsurance Agreement and this Assumption Certificate, which will become a part
of the Policy.


From and after the date hereof, you should submit all claims under this Policy,
whenever incurred, and all premiums due under this Policy, to the following
address:


SECURITY NATIONAL LIFE INSURANCE COMPANY
5300 South 360 West, Suite 200
Salt Lake City, Utah  84123
Phone:  801-264-1060
Toll Free:  1-800-574-7117


IN WITNESS WHEREOF, Security National Life Insurance Company has caused this
Certificate to be executed at its administrative office in Salt Lake City, Utah,
by its President as of the ____ day of December, 2009, its effective date.


_____________________________
______________________________
   
_____________, Secretary
_______________, President

 
 


9

--------------------------------------------------------------------------------